Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 1 of 11 PageID 745




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 CLEONE RIEARA,

                         Plaintiff,

 v.                                                                Case No: 6:19-cv-1517-Orl-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                         Defendant.


                              MEMORANDUM OF DECISION 1
           Cleone Rieara (“Claimant”) appeals the final decision of the Commissioner of Social

 Security (“the Commissioner”) denying her application for disability insurance benefits. Doc. No.

 1. Claimant raises two arguments challenging the Commissioner’s final decision, and, based on

 those arguments, requests that the matter be reversed and remanded for further administrative

 proceedings. Doc. No. 18, at 11, 32, 37. The Commissioner asserts that the decision of the

 Administrative Law Judge (“ALJ”) is supported by substantial evidence and should be affirmed.

 Id. at 38. For the reasons stated herein, the Commissioner’s final decision is REVERSED and

 REMANDED for further administrative proceedings pursuant to sentence four of 42 U.S.C. §

 405(g).




           1
          The parties have consented to the exercise of jurisdiction by a United States Magistrate Judge. See
 Doc. Nos. 13, 16–17.
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 2 of 11 PageID 746




 I.      PROCEDURAL HISTORY.

         In December 2015, Claimant filed an application for disability insurance benefits, alleging

 a disability onset date of July 15, 2015. R. 10, 300–06. 2 Claimant’s application was denied

 initially and on reconsideration, and she requested a hearing before an ALJ. R. 200–02, 204-08,

 210–11. On May 22, 2018, a hearing was held before the ALJ. R. 10, 140–65. Claimant and a

 vocational expert (“VE”) testified at the hearing. Id. Although Claimant was represented by a

 non-attorney representative, an attorney with the representative’s office appeared at the hearing with

 Claimant. See id.

         After the hearing, the ALJ issued an unfavorable decision finding that Claimant was not

 disabled. R. 10–25. Claimant sought review of the ALJ’s decision by the Appeals Council. R.

 295–96. On June 28, 2019, the Appeals Council denied the request for review. R. 1–6. Claimant

 now seeks review of the final decision of the Commissioner by this Court. Doc. No. 1.

 II.     THE ALJ’S DECISION. 3

         After careful consideration of the entire record, the ALJ performed the five-step evaluation

 process as set forth in 20 C.F.R. § 404.1520(a). R. 10–25. 4 The ALJ found that Claimant met the



         2
           The record also contains an “Application Summary for Disability Insurance Benefits,” stating that
 the Social Security Administration spoke with Claimant and completed her application on July 8, 2016. R.
 307. It is unclear from the record whether this application summary relates to the application at issue, or
 whether Claimant filed a separate application. In any event, the issues Claimant raises in this appeal relate
 to the application filed in December 2015. See R. 300–06.
         3
            Upon a review of the record, I find that counsel for the parties have adequately stated the pertinent
 facts of record in the Joint Memorandum. Doc. No. 18. Accordingly, I adopt those facts included in the
 body of the Joint Memorandum by reference without restating them in entirety herein.
         4
           An individual claiming Social Security disability benefits must prove that he or she is disabled.
 Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th
 Cir. 1999)). The five steps in a disability determination include: (1) whether the claimant is performing
 substantial, gainful activity; (2) whether the claimant’s impairments are severe; (3) whether the severe
 impairments meet or equal an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) whether
 the claimant can return to his or her past relevant work; and (5) based on the claimant’s age, education, and


                                                      -2-
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 3 of 11 PageID 747




 insured status requirements of the Social Security Act through March 31, 2021. R. 13. The ALJ

 concluded that Claimant had not engaged in substantial gainful activity from the alleged disability

 onset date of July 15, 2015. Id. The ALJ found that Claimant suffered from the following severe

 impairments: status post left trigger thumb release; left index trigger finger; right thumb trigger

 finger; and bilateral carpal tunnel syndrome. Id. The ALJ concluded that Claimant did not have

 an impairment or combination of impairments that met or equaled a listed impairment in 20 C.F.R.

 Part 404, Subpart P, Appendix 1. R. 18.

        Based on a review of the record, the ALJ found, through the date of last insured, that

 Claimant had the residual functional capacity (“RFC”) to perform a range of light work as defined

 in the Social Security regulations, 5 but that “she can frequently but not constantly bilaterally operate

 hand controls, finger, and handle; cannot do any dangerous balancing such as on beams; and must

 avoid hazards such as commercial driving, dangerous unshielded machinery, unprotected heights,

 open water, and flames.” R. 18.

        After considering the record evidence, Claimant’s RFC, and the testimony of the VE, the

 ALJ found that Claimant was able to perform past relevant work as a scanner, as generally




 work experience, whether he or she could perform other work that exists in the national economy. See
 generally Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520).
        5
            The social security regulations define light work to include:

        lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
        up to 10 pounds. Even though the weight lifted may be very little, a job is in this category
        when it requires a good deal of walking or standing, or when it involves sitting most of the
        time with some pushing or pulling of arm or leg controls. To be considered capable of
        performing a full or wide range of light work, you must have the ability to do substantially
        all of these activities.

 20 C.F.R. § 404.1567(b).


                                                      -3-
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 4 of 11 PageID 748




 performed. R. 23. Accordingly, the ALJ concluded that Claimant was not disabled from the

 alleged disability onset date through the date of the decision. R. 24.

 III.   STANDARD OF REVIEW.

        Because Claimant has exhausted her administrative remedies, the Court has jurisdiction to

 review the decision of the Commissioner pursuant to 42 U.S.C. § 405(g), as adopted by reference

 in 42 U.S.C. § 1383(c)(3). The scope of the Court’s review is limited to determining whether the

 Commissioner applied the correct legal standards and whether the Commissioner’s findings of fact

 are supported by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th

 Cir. 2011). The Commissioner’s findings of fact are conclusive if they are supported by substantial

 evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence

 as a reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125

 F.3d 1436, 1440 (11th Cir. 1997).

        The Court must view the evidence as a whole, taking into account evidence favorable as well

 as unfavorable to the Commissioner’s decision, when determining whether the decision is supported

 by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). The Court may

 not reweigh evidence or substitute its judgment for that of the Commissioner, and, even if the

 evidence preponderates against the Commissioner’s decision, the reviewing court must affirm if the

 decision is supported by substantial evidence. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

 Cir. 1983).

 IV.    ANALYSIS.

        In the Joint Memorandum, which I have reviewed, Claimant raises two assignments of error:

 (1) the ALJ erred in his consideration of the medical opinions of record, including those of Joan

 Martich, M.D., Claimant’s primary care physician; Alan Christensen, M.D., an orthopedic




                                                  -4-
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 5 of 11 PageID 749




 specialist; and Karen Marrero, M.D., a state agency consultative examiner; and (2) the ALJ erred in

 assessing the credibility of Claimant’s subjective complaints of pain. Doc. No. 18. I find the first

 issue dispositive in this case, in particular as it relates to the ALJ’s consideration of the opinions of

 Dr. Martich and Dr. Christensen.

         In determining a claimant’s RFC, the ALJ must consider all relevant evidence, including the

 medical opinions of treating, examining, and non-examining medical sources. See 20 C.F.R. §§

 404.1545(a)(3), 416.945(a)(3).        The ALJ must consider a number of factors when weighing

 medical opinions, including: (1) whether the physician examined the claimant; (2) the length,

 nature, and extent of the physician’s relationship with the claimant; (3) the medical evidence

 supporting the physician’s opinion; (4) how consistent the physician’s opinion is with the record as

 a whole; and (5) the physician’s specialization. Id. § 404.1527(c). “These factors apply to both

 examining and non-examining physicians.” Huntley v. Soc. Sec. Admin., Comm’r, 683 F. App’x

 830, 832 (11th Cir. 2017) (citing 20 C.F.R. §§ 404.1527(e), 416.927(e)). 6

         A treating physician’s opinion must be given substantial or considerable weight, unless good

 cause is shown to the contrary. See 20 C.F.R. § 404.1527(c)(2) (giving controlling weight to the

 treating physician’s opinion unless it is inconsistent with other substantial evidence). There is good

 cause to assign a treating physician’s opinion less than substantial or considerable weight, where:

 (1) the treating physician’s opinion is not bolstered by the evidence; (2) the evidence supports a

 contrary finding; or (3) the treating physician’s opinion is conclusory or inconsistent with the

 physician’s own medical records. Winschel, 631 F.3d at 1179 (citing Phillips, 357 F.3d at 1241).

         Here, Claimant argues that the ALJ erred in his consideration of the opinions of three

 physicians: Drs. Martich, Christensen, and Marrero. Doc. No. 18, at 11–21. Claimant asserts


         6
             Unpublished opinions of the Eleventh Circuit are cited as persuasive authority. See 11th Cir. R.
 36–2.


                                                     -5-
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 6 of 11 PageID 750




 that each of these medical professionals opined, consistent with each other, to greater restrictions

 than found by the ALJ as it relates to Claimant’s RFC, and “plainly establish” that she cannot meet

 the requirements of “light work.” Id. at 12–13. Claimant argues that the ALJ failed to consider

 that these opinions were consistent with each other in the conclusion that she cannot lift or carry

 twenty (20) pounds, and that the ALJ erred in giving less than controlling weight to these opinions.

 Id. at 13–18. Claimant further contends that the ALJ erred in assigning “great weight” to the

 opinions of non-examining consultants who reviewed an “extremely limited” record. Id. at 18–19.

 Finally, Claimant argues that the ALJ disregarded the consistent opinions of the examining medical

 professionals “based upon nothing more than his own lay interpretation in favor of the stale opinions

 of non-examining consultants.” Id. at 19–20.

         In response, the Commissioner maintains that substantial evidence supports the ALJ’s

 finding that opinions of Drs. Martich, Christensen, and Marrero were inconsistent with the record,

 and that the ALJ did not err in relying on the opinions of the state agency consultants. Id. at 21–

 27. The Commissioner also argues that the ALJ provided good cause reasons for giving little

 weight to the opinions of these physicians, in that the opinions were inconsistent with the record and

 with the specific evidence cited by the ALJ. Id. at 27–30.

         On review, the Court finds that the ALJ’s decision to give little weight to the medical

 opinions of record, specifically the opinions of Dr. Martich and Dr. Christensen, is not supported by

 substantial evidence. Dr. Martich is Claimant’s primary care physician. R. 643. On April 5,

 2018, Dr. Martich signed off on a treating source statement regarding Claimant’s physical

 conditions.    R. 643–46. 7     Dr. Martich also completed a treating source statement regarding


         7
           In the Joint Memorandum, the Commissioner suggests that because the treating source statement
 regarding Claimant’s physical conditions was completed by Sari Stender, PA-C, and only signed by Dr.
 Martich, that the opinions contained therein do not constitute the opinion of a treating physician. Doc. No.
 18, at 29. On review of a record in this case, the Court rejects this contention. See, e.g., Viverito v. Colvin,


                                                      -6-
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 7 of 11 PageID 751



                                                               8
 Claimant’s psychological conditions.            R. 638–42.         As it relates to Claimant’s physical

 impairments, Dr. Martich found, among other things, that Claimant could frequently lift and carry

 up to ten (10) pounds, but that she could never lift or carry twenty (20) pounds or more. R. 644.

 Dr. Martich opined that Claimant could continuously push/pull bilaterally, so long as the weight did

 not exceed ten (10) pounds. R. 645.

          In the decision, the ALJ addressed Dr. Martich’s opinions regarding Claimant’s

 psychological and physical limitations collectively, finding as follows:

          In the current case, the undersigned gives these opinions little weight, as they are
          inconsistent with and not supported by the evidence as a whole, as is further detailed
          in the analysis of the State agency medical consultants’ opinions above and the State
          agency psychological consultants’ opinions below. Furthermore, they are internally
          inconsistent with this provider group’s own findings and observations, which
          generally observed the claimant to be in no acute distress, with normal gait, normal
          muscle strength and tone, normal sensation to light touch, normal motor examination,
          normal coordination, an alert sensorium, normal orientation, memory, attention,
          language, and fund of knowledge, intact judgment and insight, normal mood and
          affect, and normal thought processes (Exhibit 7F).

 R. 23.

          Thus, the ALJ gave Dr. Martich’s opinions little weight because they were: (1) inconsistent

 with the record and the findings of the State Agency medical consultants, to whose opinions he




 No. 14-CV-7280 (JFB), 2016 WL 755633, at *13 (E.D.N.Y. Feb. 25, 2016) (collecting authority for
 proposition that “[w]hen a treating physician signs a report prepared by a nurse practitioner [or a physician's
 assistant] (an 'other source' whose opinions are not presumptively entitled to controlling weight), the report
 should be evaluated under the treating physician rule unless evidence indicates that the report does not reflect
 the doctor’s views.”); see also McAninch v. Astrue, No. 09-CV-0969, 2011 WL 4744411, at *15 (W.D.N.Y.
 Oct. 6, 2011) (“[N]o legal principle . . . states that a doctor must personally write out a report that he or she
 signs in order for it to be accorded controlling weight.”).
          8
           Claimant does not address or otherwise challenge the ALJ’s consideration of any psychological
 impairments, and instead only addresses the ALJ’s consideration of her physical impairments. Doc. No. 18.
 Accordingly, the undersigned likewise only addresses the medical opinions of record related to Claimant’s
 physical impairments.


                                                       -7-
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 8 of 11 PageID 752




 afforded great weight; and (2) inconsistent with Claimant’s treatment notes. On review, the ALJ’s

 decision in this regard is not supported by substantial evidence.

        The ALJ’s first reason for discounting Dr. Martich’s opinions, that Dr. Martich’s opinions

 were inconsistent with the “evidence as a whole” and the opinions of the State Agency medical

 consultants, is not supported by substantial evidence. As an initial matter, besides the opinions of

 the state agency consultants, the ALJ does not otherwise identify record evidence that he perceives

 to be inconsistent with Dr. Martich’s opinions. See, e.g., Perez v. Comm'r of Soc. Sec., 625 F.

 App’x 408, 418 (11th Cir. 2015) (finding ALJ’s reason—that record as whole was inconsistent with

 physician opinion—was insufficient to give little weight to medical opinion because the ALJ only

 referred to a discrete portion of the record to make that finding). Nor does the ALJ explain how

 the opinions of the non-examining consultants otherwise provide a basis to provide little weight to

 Dr. Martich’s opinions. It is well settled in this Circuit that “the opinion of a nonexamining

 physician is entitled to little weight if it is contrary to the opinion of the claimant’s treating

 physician.” Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir. 1985) (citing Spencer ex rel.

 Spencer v. Heckler, 765 F.2d 1090, 1093–94 (11th Cir. 1985)); see also Lamb v. Bowen, 847 F.2d

 698, 703 (11th Cir. 1988) (“The good cause required before the treating physicians’ opinions may

 be accorded little weight is not provided by the report of a nonexamining physician where it

 contradicts the report of the treating physician”). “The opinions of state agency physicians cannot

 outweigh the contrary opinion of a treating physician unless that opinion has been properly

 discounted (which is not the case here).” Cooper v. Astrue, No. 8:06-cv-1863-T-27TGW, 2008

 WL 649244, at *3 (M.D. Fla. Mar. 10, 2008) (citing Sharfarz v. Bowen, 825 F.2d 278 (11th Cir.

 1987); Broughton, 776 F.2d 960).




                                                 -8-
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 9 of 11 PageID 753




        The ALJ’s second reason fares no better. The ALJ cites several normal examination

 findings to support his decision to give Dr. Martich’s opinions little weight. However, those normal

 examination findings are not necessarily inconsistent with Claimant’s inability to lift or carry twenty

 pounds or more, Claimant’s restrictions on lifting or pulling, or any other physical restrictions to

 which Dr. Martich opined. See R. 23. Cf. Perez, 625 F. App’x at 418 (“[T]he ALJ cited Dr.

 Meruelo’s conclusions (1) Perez had no impairment to her ambulation or dexterity; (2) she could

 tandem and heel-to-toe walk; (3) her joints were normal; and (4) she had 5/5 strength in her arms,

 and 4+/5 and 1+/5 strength in her lower extremities. None of these conclusions directly contradicts

 Perez’s inability to lift 10 pounds or to walk or sit for more than an hour in a workday or any other

 limitations Dr. Hasbun found to exist.”). Moreover, a review of Exhibit 7F, cited by the ALJ,

 demonstrates that Claimant’s physicians consistently reported that Claimant had pain in both hands.

 See, e.g., R. 575, 580, 583, 588, 590, 592 602, 607, 613–14. Accordingly, standing alone, the ALJ’s

 perceived inconsistency between Claimant’s medical records (Exhibit 7F) and Dr. Martich’s

 opinions on Claimant’s physical restrictions is not supported by substantial evidence. See also

 Sampson v. Comm'r of Soc. Sec., 694 F. App'x 727, 735–36 (11th Cir. 2017) (“The mere fact that a

 doctor’s judgments about a claimant’s work-related limitations are not expressly reflected in

 treatment notes does not necessarily mean that the judgments are inconsistent with the treatment

 notes.”).

        Regarding the ALJ’s consideration of the opinions of Dr. Christensen, Dr. Christensen is an

 orthopedic specialist, whom Claimant saw for worker’s compensation purposes. R. 458. Dr.

 Christensen diagnosed Claimant with status post left trigger thumb release with persistent pain;

 bilateral carpal tunnel syndrome; left index finger trigger; and right trigger thumb. E.g., R. 448.

 Dr. Christensen opined, among other things, that Claimant had permanent work restrictions of no




                                                  -9-
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 10 of 11 PageID 754




  lifting, pushing, or pulling greater than 15 pounds. R. 446, 458. Dr. Christensen noted that such

  opinion was based on a functional capacity evaluation performed by Debbie Sean, MPT. R. 447.

         In the decision, the ALJ gave Dr. Christensen’s opinions little weight “for the same reasons

  as stated in the analysis of Dr. Martich’s opinion, as the degree of the limitations opined are

  inconsistent with and not supported by the evidence as a whole, as is further detailed in the analysis

  of the State agency medical consultants’ opinions.” R. 23. The ALJ also noted that “the final

  opinion rendered by this physician is noted to be based on a functional capacity evaluation

  performed by a Debbie Sean, M.P.T., which was not submitted.” Id.

         As discussed above, substantial evidence does not support the ALJ’s decision to give little

  weight to the opinions of Dr. Martich. Thus, the ALJ’s reliance on the “same reasons” to discount

  the opinions of Dr. Christensen is likewise not supported by substantial evidence. As to the ALJ’s

  notation regarding the functional capacity evaluation performed by Debbie Sean, M.P.T., it is not

  clear from the decision whether the ALJ was relying on the absence of such form in the record to

  discount Dr. Christensen’s opinions. Without further explanation from the ALJ, the Court does not

  find that the absence of such functional capacity evaluation from the record, standing alone, provides

  good cause to discount Dr. Christensen’s opinions.

         In sum, the ALJ did not provide good cause reasons, supported by substantial evidence, for

  giving little weight to the opinions of Drs. Martich and Christensen. Therefore, the Court must

  reverse and remand this matter for further administrative proceedings. See, e.g., Morrison v.

  Barnhart, 278 F. Supp. 2d 1331, 1336 (M.D. Fla. 2003) (remand warranted where ALJ fails to

  properly weigh medical opinions in Social Security case).

         Because the ALJ’s consideration of the opinions of Drs. Martich and Christensen is

  dispositive of this appeal, the Court declines to address Claimant’s remaining assignments of error.




                                                  - 10 -
Case 6:19-cv-01517-LRH Document 19 Filed 08/24/20 Page 11 of 11 PageID 755




  See Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (on remand the ALJ must reassess the

  entire record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir. 2015) (per

  curiam) (no need to analyze other issues when case must be reversed due to other dispositive errors).

  V.     CONCLUSION.

         Based on the foregoing, it is ORDERED that:

         1.      The final decision of the Commissioner is REVERSED and REMANDED for

                 further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         2.      The Clerk of Court is DIRECTED to enter judgment in favor of Claimant and

                 against the Commissioner and CLOSE the case.

         DONE and ORDERED in Orlando, Florida on August 24, 2020.




  Copies furnished to:

  Counsel of Record




                                                 - 11 -
